Citation Nr: 0729303	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  03-03 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a left shoulder 
disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. B. Weiss, Counsel


INTRODUCTION

The veteran served on active duty from August 1996 to August 
2001.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, that denied the issue on appeal.  In that rating 
decision, the RO granted service connection for a right 
shoulder strain, but denied the claim for service connection 
for a left shoulder disability.

The veteran testified before the undersigned Veterans Law 
Judge in March 2004, at which time the veteran presented a 
signed waiver of any objection regarding the content or 
timing of a notice under the Veterans Claims Assistance Act 
of 2000 (VCAA).  He indicated that he had discussed this 
matter with his representative.  The record was held open for 
the purpose of allowing more evidence to be submitted, which 
evidence was received.  

The Board remanded the case in November 2004 and September 
2005 to permit a new VA examination.  In neither case did 
this VA examination occur as the veteran failed to report for 
VA examination.  After the November 2004 remand, it was found 
that the notice of the new VA examination was mailed to an 
incorrect address.  In the case of the September 2005 remand, 
no such error is found. 

In June 2007, the Board obtained the opinion of a Veterans 
Health Administration (VHA) expert in this case.  The same 
month, the Board advised the veteran of this opinion and 
afforded him an additional 60-day period in which to submit 
additional evidence or argument.  As no additional evidence 
or argument was received in that period, the Board will 
proceed.  See Thurber v. Brown, 5 Vet. App. 119 (1993). 


FINDING OF FACT

The veteran is not shown to have a left shoulder disability. 


CONCLUSION OF LAW

A left shoulder disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.655 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have  
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; not every item of evidence has the same probative 
value.  When all the evidence is assembled, VA is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 


Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability, there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  To establish service connection, there must be:  
(1) a medical diagnosis of a current disability; (2) medical 
or, in certain cases, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).  

A disorder will be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumption period, and that the veteran still has the same 
disorder.  With chronic disease shown as such in service (or 
within the presumptive period under § 3.307) so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b). 

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a) (as in effect before and after October 10, 2006).

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease, will be service connected.  However, VA 
will not concede that a non-service-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  The rating activity will 
determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities and determine the extent 
of aggravation by deducting the baseline level of severity, 
as well as any increase in severity due to the natural 
progress of the disease, from the current level.  38 C.F.R. 
§ 3.310 (b), added effective October 10, 2006, 71 Fed. Reg. 
52744-52747 (Sept. 7, 2006).

The addition of 38 C.F.R. § 3.310(b) effective as of October 
10, 2006, does not affect the consideration or the outcome of 
this case.  This new paragraph was added to implement a 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in the case of Allen v. Brown, 7 Vet. App. 439 
(1995).  The holding in that case has been binding on VA 
since it was issued in 1995.  Thus, the regulatory provisions 
added by 38 C.F.R. § 3.310(b) simply conform VA regulations 
to the court's decision, the holding of which has been 
applicable during the entire period of this appeal.
  
In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  Id. 


Factual Background

The veteran contends that he suffers from a left shoulder 
disability either directly from a motor vehicle accident in 
service or secondary to his service-connected right shoulder 
disability.  It is not disputed that the veteran has a 
congenital lateral downward sloping of the acromium of the 
bilateral shoulders.  See June 2005 Statement of Accredited 
Representation in Appealed Case.  He testified before the 
undersigned Veterans Law Judge in March 2004 that at the VA 
examination in January 2002, he was not having significant 
left shoulder symptoms, as compared to the right shoulder, 
and that thus the examination inaccurately reflected no left 
shoulder disability.  The representative argued that the RO 
did not deny that the left shoulder was injured in service, 
but found only that there was no current left shoulder 
disability, and that additional medical evidence would show 
worsening of the left shoulder in service beyond normal 
progression of the preexisting condition.  The veteran 
testified to pain, numbness and tingling in the left arm and 
shoulder.  He did not have any problems with his shoulders 
prior to service.  He felt that his bilateral shoulder 
problems were the same, just worse on the right.  He added 
that he now did more with his left hand because of his right 
shoulder disability and perhaps this aggravated his left 
shoulder.  His left shoulder had worsened since his VA 
examination in 2002.  A new VA examination was requested.  
See Transcript of Hearing, March 2004.  

Service medical records indicate a muscle strain in the left 
arm from a motor vehicle accident in June 1997, for which the 
veteran was seen several times, with complaints of loss of 
sensation periodically in the left arm, numbness, and 
tingling.  The impressions included whiplash syndrome and 
thoracic lumbar back strain, as well as the aforementioned 
left arm muscle strain.  At the veteran's request, he was 
told to consult a chiropractor and continue with stretching 
exercises.  In the history form for the service separation 
medical examination in June 2001, the veteran reported a 
painful or "trick" shoulder or elbow and said that he had 
limited movement of his left arm due to a shoulder injury.  
The examiner remarked on this history with the note, "AC 
joint arthopathy/impingement syndrome - being followed by 
ortho."  At service separation clinical examination in June 
2001, however, the veteran's "upper extremities" were said 
to be abnormal with pain in the right AC joint but full range 
of shoulder motion.  In the space for which explanations of 
abnormality were to be noted, the examiner indicated that 
there was a right impingement syndrome/AC joint arthropathy.  
A January 2002 VA X-ray report discloses an impression of 
congenital lateral down-sloping of the acromion of the 
shoulders.  It was suggested this may contributed to 
narrowing of the coracoacromial arch.  At VA examination the 
same month, the veteran reported shoulder pain, mostly on the 
right.  Appearance of the left shoulder was normal.  Flexion 
and abduction were to 180 degrees, rotation bilaterally was 
to 90 degrees, and range of motion was not additionally 
limited by pain, fatigue, weakness, or lack of endurance or 
coordination.  It was specifically noted that the veteran 
claimed arthritis of both shoulders but that the diagnosis 
was right shoulder strain with bilateral congenital lateral 
down-sloping of the acromiums. 

A private physician's note dated in April 2004 indicated that 
the veteran had a left shoulder impingement syndrome, and a 
motor vehicle accident could have caused it to progress more.  
An "MRI" would be helpful. 

As noted, the veteran testified before the undersigned, and 
the claim was twice remanded to attempt to obtain another VA 
examination.  The notice to the veteran of the VA examination 
scheduled pursuant to the second remand appears without 
defect.  It is not clear why the veteran failed to report for 
the last VA examination as the veteran has not been in 
communication with VA.  As such, the Board determines that 
the veteran failed to report for that examination without 
good cause.  When a claimant fails to report without good 
cause for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  38 C.F.R. § 3.655 (2007). 

The representative indicated in May 2006 that there was 
nothing further to add to the veteran's case.  

In June 2007, a VHA medical expert in orthopedic surgery 
reviewed the claims file and offered the following opinions 
in this case:  There was no documentation in the claims file 
of a current, specific pathology of the left shoulder.  There 
was only a brief reference to left shoulder/arm pain 
following a motor vehicle accident.  There was no documented 
evidence that this was the cause of any current problems with 
the left shoulder.  The expert did not believe that there was 
evidence of worsening of any preexisting pathology as a 
result of military service.  Any pain the veteran may have 
developed since separation from service was felt to probably 
be the result of the normal aging process. 

While the veteran testified to left shoulder problems since 
service, service connection cannot be granted in this case 
because the preponderance of the evidence is against the 
existence of a chronic left shoulder disability.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit-of-the-doubt rule does not apply, and the 
veteran's claim of entitlement to service connection for a 
left shoulder disability must be denied.  See 38 U.S.C.A 
§§ 1110, 1131, 5107 (West 2002).  The Board stresses that it 
is required by the circumstances of this case to render a 
decision based on the evidence of record.  38 C.F.R. § 3.655.  
If the veteran should later develop or submit competent 
medical evidence of a left shoulder disability, then he may 
seek to reopen this claim.  38 U.S.C.A. § 5108 (West 2002).

More specifically, the Board notes with consternation that 
the service separation history and medical examination leave 
open to question the status of the veteran's left shoulder at 
that time.  Ultimately, however, that examination cannot help 
this claim, as there is a complete absence of clinical 
findings relative to the left shoulder. As such, no chronic 
disability of the left shoulder is shown in service.  
38 C.F.R. § 3.303(b).  As far as a post-service left shoulder 
disability, the January 2002 VA examination was clearly 
completed by an examiner who was aware that the veteran 
claimed service connection for both shoulders.  However, the 
examiner was explicit in finding that the clinical 
abnormalities, aside from the congenital findings, went only 
to the right shoulder.  While the VHA expert did not have the 
opportunity to examine the veteran, this is essentially the 
same conclusion he reached:  that there was no current, 
specific left shoulder disability.  Id.

The sole medical evidence in favor of the claim is the 
private physician's note from April 2004 simply indicating 
that the veteran had a left shoulder impingement syndrome, 
which could have progressed more due to the motor vehicle 
accident in service.  While this apparently relates to the 
veteran's theory that his congenital shoulder abnormality was 
worsened beyond its normal course in service, it is 
outweighed by the other medical evidence of record.  By 
contrast, the VA examination recited the veteran's history, 
reported the physical findings in detail, and relied on X-
rays as well as range of motion studies, etc., to reach the 
ultimate conclusion that only the right shoulder had a 
disability.  None of this is shown by the two-sentence 
private physician's note of April 2004.  The VHA expert who 
reached the same opinion as the VA examiner also had the 
benefits of expertise in orthopedic surgery and the claims 
file to review.  He indicated that he reviewed the records 
thoroughly.  These advantages are not shown in the private 
physician's note, which indicates family practice as the 
practitioner's specialty.  Therefore, the strong medical 
evidence here against the existence of a current left 
shoulder disability contradicts the veteran's testimony on 
this point and the very limited medical evidence in favor of 
the claim.  Thus, the preponderance of the evidence is 
against the claim and it must be denied.  The Board will not 
address the contentions regarding in-service aggravation of 
disability or secondary service connection, given the 
preponderance of the evidence against current, chronic 
disability.  38 U.S.C.A. §§ 1110, 1131.  


Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant of any information and evidence that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio  
v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the Court held 
that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

The VA's April 2002 VCAA letter to the veteran was returned 
in the mail to the RO as undeliverable.  As noted, in March 
2004, the veteran waived any objection to either the content 
or timing of VCAA notice he received.  Nonetheless, in 
September 2005 an additional VCAA letter was sent to him.  As 
such, the Board concludes that the VA satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b)(1) (2006); Quartuccio, at 187. 

As the Board has concluded that the preponderance of the 
evidence is against the claim, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice on these 
points is needed.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's VA and service medical records are 
in the file.  All records identified by the veteran have been 
obtained, to the extent possible.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  As 
noted, the veteran failed to report without good cause for VA 
examination.  Under the circumstances, the VA examination in 
January 2002 is adequate upon which to base a decision.  
38 C.F.R. § 3.655.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Sanders v. Nicholson, (No. 06-7001) 
(Fed. Cir. May 16, 2007) (requiring VA to presume errors in 
VCAA notice to be prejudicial to appellant, and shifting 
burden to VA to demonstrate error was not prejudicial).   


ORDER

The appeal is denied.



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


